822,




              OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                                    AUSTIN


G-C   MANN
A--

         rim. Violet s. Qmenhlll,    Cblor
         Division or Child mlran
         state Bard of Control




              the   State
l&e. Violet S. Greenhill,Pa@ Z



lnstltutlonswit? the Vi9W of dstsmlnlng'whether the ruler
are reasonable,nnirorm and autkorlzed  under our statutes.
viehave reoelved the bermrlt 0r lniormatlonrr0t rour de-
partment thnt rules very similar to the new rules submitted
to us hsve been in erfect for the pest two yeexs.
            Cur euthorltyto require an unpaid Board of
Managers before lloenslngend approving lnstltutlonsor
this -nature has ?resentod itself to us.
          1Codoubt the authority oi your Board to ~qal.roa
Board or Managers beford laaulng a lloense to a pertson,
assoolatlon or oorporatlon. The statute by Its wordlw
oontemplatesthat a person may operate suah an institution.
It the Legislature had thought the oar* and oust&f Of
ahlldron uuder flftsen years sf age should not be in$mated
to an lndlvldualthey would not have authorized lloenalng
an lndlviduul. The substltutlonof the judgmentof tb
Board in thlo partloular la unauthorlaedlnsoiar as they
require &a unpaid Board of Waaagars. The statute la broad
enough in its acope to pm&t   a thorough sxaminatlonor
the ability and baokground of an appllaant,but It is not
broad enough to withdiaw fro61the applioant or lloenseo
the ranaganent of his, her, or their lnstltutlon.
          Ee are wnvilllngto say that any or th8 rrther
rules aub&tted by you are not rW%OQablt  and valld~sdle~a.
                                     Yours very truly
                                  ATTOBBlJlYGE.llE~
                                                  OF TiEhS




MEtOB


      APPROV     AUG llyl939

         s--u-
      ATTORNEY GENERAL OF TEXAS